Exhibit 10.1

 

AMENDMENT TO EMPLOYMENT AGREEMENT

 

This AMENDMENT is entered into on September 8, 2016 by and between Impac
Mortgage Holdings, Inc., a Maryland corporation (“Employer” or the “Company”)
and Ron Morrison, an individual (“Employee”).

 

WHEREAS, the Company and Employee entered into an Employment Agreement effective
as of January 1, 2014 with a term expiring on December 31, 2014, and an Addendum
to Employment Agreement extending the term of the Employment Agreement to
December 31, 2015 (collectively, the “Employment Agreement”);

 

WHEREAS, Section 2.1 of the Employment Agreement provides that the term may be
extended by the mutual agreement of Employer and Employee;

 

WHEREAS, the parties desire to extend the term of the Employment Agreement to
December 31, 2017; and

 

WHEREAS, Section 17 of the Employment Agreement provides that the Employment
Agreement may not be amended or modified except by written instrument signed by
both parties.

 

NOW, THEREFORE, it is hereby agreed as follows:

 

1.             Section 2.1 of the Employment Agreement shall be stricken in its
entirety and replaced with the following:

 

“The term of this Agreement shall be through December 31, 2017, unless extended
by the mutual written agreement of Employer and Employee.”

 

2.             Except as amended hereby, the Employment Agreement shall remain
in full force and effect and shall be otherwise unaffected hereby.

 

3.             Section 15 (Governing Law) and Section 20 (Counterparts;
Facsimile Signatures) of the Employment Agreement are herein incorporated by
this reference.

 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
first written above.

 

IMPAC MORTGAGE HOLDINGS, INC.

 

EMPLOYEE

 

 

 

 

 

 

By:

/s/ Joseph Tomkinson

 

/s/ Ron Morrison

Name:

Joseph Tomkinson

 

Ron Morrison

Title:

Chief Executive Officer

 

 

 

--------------------------------------------------------------------------------